GARTH, Circuit Judge,
concurring:
Although I concur in almost all of the majority’s opinion and in its judgment, I write separately because I do not agree with two significant statements that appear in the majority opinion, albeit as dicta.
On page 1448, the majority opinion characterizes as “correct” a statement by plaintiff’s counsel that “I believe we have a [§] 1983 conspiracy.” Further, on the same page, it concludes that “[w]e agree with plaintiff that the evidence was sufficient to withstand a directed verdict on § 1983 conspiracy claim.” Thus, the majority finds a conspiracy to violate Dixon’s constitutional rights protected by § 1983. But such a conspiracy was never pleaded. It also finds evidence of such a conspiracy in the record — evidence that was never adduced. Nor was any such claim or evidence even mentioned at oral argument.
Indeed, as even the majority opinion itself recognizes (at page 1449 and fn. 7), the issue of whether there was a conspiracy to violate § 1983 was never raised on this appeal. The only issues raised before us, as the majority opinion accurately recounts (at page 1444), were: the district court’s error in its § 1985(3) instruction, and the admission of psychotherapist-patient communications. The court has appropriately and correctly addressed and analyzed both of those claims. And, in the absence of extraordinary circumstances, none of which appear here, we are foreclosed from entertaining issues not presented to us as issues on appeal. Adams-Arapahoe Joint School District No. 28-J v. Continental Insurance, 891 F.2d 772, 776 (10th Cir.1989) (“an issue not included in either the docketing statement or the statement of issues in the party’s initial brief is waived on appeal”). See also, Braley v. Campbell, 832 F.2d 1504, 1508 (10th Cir.1987) (en banc); Bledsoe v. Garcia, 742 F.2d 1237, 1244 (10th Cir.1984).
Moreover, my reading of the record and of the majority opinion (at 1444-1446), which graphically recites the relevant facts giving rise to this action (in particular, the circumstances of the police department responding to an emergency call) discloses no evidence of any such conspiracy — even if one had been pleaded and raised as an issue on this appeal. Thus, even though the majority correctly rules in the defendants’ favor on this issue, I cannot subscribe to that portion of its opinion which declares that the plaintiff stated a conspiracy to violate Dixon’s constitutional rights under § 1983 and offered evidence to that effect. In all other respects, I join the majority.